Beck, J.
The principle stated in the headnote has been announced in numerous decisions of this court. The Civil Code, g 5527, provides, that “either par-ty in any civil cause, and the defendant in any criminal proceeding, in the superior courts of this State, may except to any sentence, judgment, or decision, or decree of such court, or of the judge thereof,' in any matter heard at chambers. Such bill of exceptions shall specify plainly the decision complained of, and the alleged error, and shall be signed by the party, or his attorney or solicitor.” And section 4637 provides that “when either party, in any cause in a justice’s court . . or any inferior judicatory . . shall be dissatisfied with the decision or judgment in such cause, such party may apply for and obtain a writ of certiorari by petition to the superior court, in which petition he shall plainly and distinctly set forth the errors complained of.” The latter section is referred to because the pro*375visions in regard to the sufficiency of exceptions to rulings and judgments in petitions for writs of certiorari and in bills of exceptions are very similar, and what is said in several of the decisions touching the insufficiency of exceptions in petitions for certiorari is applicable to assignments of.error in bills of exceptions, when the question of the sufficiency or insufficiency of such assignments of error is under consideration. It was held in the' case of Wheeler v. Worley, 110 Ga. 513, that “a bill of exceptions in which there is no attempt to assign error upon a judgment rendered by the court without a jury except to state the contents of the judgment and-add thereto the words, fto which judgment of the court [the plaintiff in error] then and there excepted and now excepts and assigns the same as error,’ does not comply with the statutory requirement that alleged errors shall be plainly and distinctly pointed out.” And in the case of Citizens Banking Co. v. Paris, 119 Ga. 517, it was held that a bill of exceptions which contains no sufficient assignment of error presents nothing for decision by the Supreme Court, and must be dismissed, many cases being cited to* sustain the holding. See also the-case of Peavy v. Atkinson, 108 Ga. 167. In the case of Mutual B. & L. Asso. v. Glessner, 99 Ga. 747, it was ruled that “where a judge trying the case upon the law and the facts disposes of it in a single judgment with which the losing party is dissatisfied, the latter in excepting to it ought certainly to give some intimation of what the error consisted. Simply saying, in effect, that such a judgment was wrong, without stating any ground or reason why it was so, opens a broader field of investigation than our law, which requires all errors to be plainly and distinctly set forth, authorizes. It was never contemplated that this court should search around in a loose and general way to discover errors not brought to its attention with, at least, a reasonable de/ gree of clearness and perspicuity.” See Jackson Banking Co. v. Maddox, ante, 96, and cit. In the instant ease it will be observed that in the bill of exceptions the assignment of error does not even undertake to point out whether the verdict is contrary to law or evidence, or in what particular it is defective, or for what reason it should be set aside. And it follows that under the law as contained in the sections of the code referred to, and the rulings announced in the cases cited, the writ of error in this case must be

Dismissed.


All the Justices concur, except Fish, C. J., absent.